Exhibit 10.1

Published Deal CUSIP: 75970FAG9

Revolving Credit Facility CUSIP: 7590FAH7

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 15, 2015

among

RENAISSANCERE HOLDINGS LTD.,

as the Borrower

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

CITIBANK, N.A.

as Syndication Agent,

and

WELLS FARGO SECURITIES, LLC and CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Lead Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

     

DEFINITIONS

     

Section 1.1

   Definitions      1   

Section 1.2

   Other Interpretive Provisions      20   

Section 1.3

   Accounting Principles      21   

Section 1.4

   Rounding      21   

Section 1.5

   Times of Day      22   

ARTICLE II.

     

AMOUNT AND TERMS OF COMMITMENT

  

Section 2.1

   Revolving Loan Commitment      22   

Section 2.2

   Borrowings, Conversions and Continuations of Loans      22   

Section 2.3

   Payments      23   

Section 2.4

   Termination or Reduction of Commitments      24   

Section 2.5

   Interest      24   

Section 2.6

   Fees      25   

Section 2.7

   Computation of Fees and Interest      25   

Section 2.8

   Evidence of Debt      26   

Section 2.9

   Payments Generally; Administrative Agent’s Clawback      26   

Section 2.10

   Sharing of Payments by Lenders      28   

Section 2.11

   Increase of Commitments      28   

Section 2.12

   Defaulting Lenders      29   

ARTICLE III.

     

TAXES, YIELD PROTECTION AND ILLEGALITY

  

Section 3.1

   Taxes      31   

Section 3.2

   Illegality      35   

Section 3.3

   Inability to Determine Rates      36   

Section 3.4

   Increased Costs; Reserves on Eurodollar Rate Loans      37   

Section 3.5

   Compensation for Losses      39   

Section 3.6

   Mitigation Obligations; Replacement of Lenders      39   

Section 3.7

   Survival      40   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IV.

     

REPRESENTATIONS AND WARRANTIES

  

Section 4.1

   Due Organization, Authorization, etc.      40   

Section 4.2

   Statutory Financial Statements      41   

Section 4.3

   GAAP Financial Statements      41   

Section 4.4

   Litigation and Contingent Liabilities      41   

Section 4.5

   ERISA      42   

Section 4.6

   Investment Company Act      43   

Section 4.7

   Regulations U and X      43   

Section 4.8

   Proceeds      43   

Section 4.9

   Insurance      43   

Section 4.10

   Ownership of Properties      43   

Section 4.11

   Accuracy of Information      43   

Section 4.12

   Subsidiaries      44   

Section 4.13

   Insurance Licenses      44   

Section 4.14

   Taxes      44   

Section 4.15

   Securities Laws      44   

Section 4.16

   Compliance with Laws      45   

Section 4.17

   Bermuda Law      45   

Section 4.18

   Designated Persons; Sanctions; Patriot Act      46   

ARTICLE V.

     

AFFIRMATIVE COVENANTS

  

Section 5.1

   Reports, Certificates and Other Information      46   

Section 5.2

   Corporate Existence; Foreign Qualification      50   

Section 5.3

   Books, Records and Inspections      50   

Section 5.4

   Insurance      50   

Section 5.5

   Taxes and Liabilities      50   

Section 5.6

   Employee Benefit Plans      51   

Section 5.7

   Compliance with Laws      51   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

          Page  

Section 5.8

   Maintenance of Permits      51   

Section 5.9

   Conduct of Business      51   

Section 5.10

   Anti-Corruption Laws; OFAC      51   

Section 5.11

   Guarantors      52   

ARTICLE VI.

     

FINANCIAL AND NEGATIVE COVENANTS

  

Section 6.1

   Debt to Capital Ratio      52   

Section 6.2

   Net Worth      52   

Section 6.3

   Mergers, Consolidations and Sales      52   

Section 6.4

   Regulations U and X      53   

Section 6.5

   Other Agreements      53   

Section 6.6

   Transactions with Affiliates      53   

Section 6.7

   Liens      54   

Section 6.8

   [Reserved]      55   

Section 6.9

   No Amendment of Certain Documents      55   

Section 6.10

   Dividends, Etc.      55   

Section 6.11

   Investments in Excluded Entities      55   

Section 6.12

   Investments in the ROIHL Entities      56   

ARTICLE VII.

     

EVENTS OF DEFAULT AND THEIR EFFECT

  

Section 7.1

   Events of Default      56   

Section 7.2

   Remedies Upon Event of Default      58   

Section 7.3

   Application of Funds      58   

ARTICLE VIII.

     

CONDITIONS

     

Section 8.1

   Conditions to Occurrence of the Effective Date      59   

Section 8.2

   Conditions to All Borrowings      61   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IX.

     

THE ADMINISTRATIVE AGENT

  

Section 9.1

   Appointment and Authority      62   

Section 9.2

   Rights as a Lender      62   

Section 9.3

   Exculpatory Provisions      62   

Section 9.4

   Reliance by Administrative Agent      63   

Section 9.5

   Delegation of Duties      64   

Section 9.6

   Resignation of Administrative Agent      64   

Section 9.7

   Non-Reliance on Administrative Agent and Other Lenders      65   

Section 9.8

   No Other Duties, Etc.      65   

Section 9.9

   Administrative Agent May File Proofs of Claim      65   

Section 9.10

   Syndication Agent; Other Titles      66   

ARTICLE X.

     

MISCELLANEOUS

     

Section 10.1

   Amendments and Waivers      66   

Section 10.2

   Notices; Effectiveness; Electronic Communication      67   

Section 10.3

   No Waiver; Cumulative Remedies; Enforcement      69   

Section 10.4

   Expenses; Indemnity; Damage Waiver      70   

Section 10.5

   Payments Set Aside      72   

Section 10.6

   Successors and Assigns      72   

Section 10.7

   Treatment of Certain Information; Confidentiality      76   

Section 10.8

   Right of Setoff      77   

Section 10.9

   Interest Rate Limitation      77   

Section 10.10

   Counterparts; Integration; Effectiveness      78   

Section 10.11

   Survival of Representations and Warranties      78   

Section 10.12

   Severability      78   

Section 10.13

   Replacement of Lenders      78   

Section 10.14

   Governing Law; Jurisdiction; Etc.      79   

Section 10.15

   WAIVER OF JURY TRIAL      80   

Section 10.16

   No Advisory or Fiduciary Responsibility      81   

Section 10.17

   Electronic Execution of Assignments and Certain Other Documents      81   

Section 10.18

   USA PATRIOT Act      81   

Section 10.19

   Judgment Currency      82   

Section 10.20

   Entire Agreement      82   

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE 1.1

Excluded Entities

SCHEDULE 1.2

Pricing Grid

SCHEDULE 2.1

Commitments

SCHEDULE 4.2

SAP Exceptions

SCHEDULE 4.3

Adverse Changes

SCHEDULE 4.4

Litigation and Contingent Liabilities

SCHEDULE 4.12

Subsidiaries

SCHEDULE 4.14

Taxes

SCHEDULE 6.7

Liens

SCHEDULE 10.2

Addresses

 

EXHIBIT A Loan Notice EXHIBIT B Form of Compliance Certificate EXHIBIT C Form of
Assignment and Assumption EXHIBIT D Form of Note EXHIBIT E Form of Guaranty

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 15, 2015, is entered
into by and among RenaissanceRe Holdings Ltd., a Bermuda company (the
“Borrower”), various financial institutions from time to time party hereto (the
“Lenders”) and Wells Fargo Bank, National Association (“Wells Fargo”), as
Administrative Agent.

BACKGROUND STATEMENT

The Borrower, the financial institutions party thereto and the Administrative
Agent are parties to that certain Credit Agreement, dated as of May 17, 2012, as
amended by the First Amendment and Joinder to Credit Agreement, dated as of
May 23, 2013, providing for a $250,000,000 senior revolving credit facility (the
“Existing Credit Agreement”).

The parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein, it being the intention
of the parties hereto that this Agreement not constitute a novation of the
obligations and liabilities of the parties under the Existing Credit Agreement
or be deemed to evidence or constitute full repayment of such obligations and
liabilities, but that this Agreement amend and restate in it is entirety the
Existing Credit Agreement and re-evidence the obligations and liabilities of the
Borrower outstanding thereunder, which shall be payable in accordance with the
terms hereof.

It is also the intent of the parties hereto to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Definitions. When used herein the following terms shall have the
following meanings:

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Executive Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, its account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person (whether or not
existing as of the date hereof) that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Annual Statement” means the annual financial statement of an Insurance
Subsidiary as required to be filed with the applicable Governmental Authority of
such Insurance Subsidiary’s domicile, together with all exhibits or schedules
filed therewith, prepared in conformity with SAP.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act and all other
federal or state laws, rules, and regulations of the United States and any
national laws, rules and regulations of any foreign country, in each case
applicable to the Borrower and its Subsidiaries concerning or relating to
bribery or corruption.

“Applicable Commitment Fee Rate” means the rate set forth opposite the
“Commitment Fee Rate” on the Pricing Grid for the applicable Pricing Level.

“Applicable Margin” means (a) in the case of Eurodollar Rate Loans, the rate set
forth opposite “Eurodollar Rate Margin” on the Pricing Grid for the applicable
Pricing Level and (b) in the case of Base Rate Loans, the rate set forth
opposite “Base Rate Loan Margin” on the Pricing Grid for the applicable Pricing
Level.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans have been terminated pursuant to Section 7.2 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” means each of Wells Fargo Securities, LLC and Citigroup Global
Markets Inc., in their respective capacities as joint lead arrangers and joint
lead bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit C or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.4, and (c) the date of termination
of the Commitment of each Lender to make Loans pursuant to Section 7.2.

“Base Rate” means the highest of (a) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its best lending rate), as adjusted
to conform to changes as of the opening of business on the date of any such
change in such prime rate, (b) the Federal Funds Rate plus 0.5% per annum, as
adjusted to conform to changes as of the opening of business on the date of any
such change in the Federal Funds Rate, (c) the Eurodollar Rate for an Interest
Period of one month plus 1.00%, as adjusted to conform to changes as of the
opening of business on the date of any such change of such Eurodollar Rate and
(d) 0%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the Preamble.

“Borrower Materials” has the meaning specified in Section 5.1.

“Borrower Net Worth” means, as of any date of determination, the sum of (a) the
consolidated shareholders equity of the Borrower and its Subsidiaries calculated
in accordance with GAAP, plus, without duplication, (b) any preferred shares of
the Borrower issued to Persons other than a Subsidiary which are not mandatorily
redeemable before the Maturity Date.

“Borrower Swap” means any Swap Contract entered into between the Borrower and
Renaissance Re for the purpose of providing capital to Renaissance Re with
respect to catastrophic risks.

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made to the Borrower on the same day by the Lenders under Article II, and, other
than in the case of Base Rate Loans, having the same Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Charlotte, North Carolina or (except in determining applicable rates
hereunder) Hamilton, Bermuda, London, England and/or New York, New York and, if
the applicable Business Day relates to any

 

3



--------------------------------------------------------------------------------

Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are carried on in the London interbank eurodollar market. Each Lender located in
Bermuda shall provide the Administrative Agent with a list of Bermuda banking
holidays thirty (30) days prior to each January 1.

“Capitalized Lease” means, as to any Person, any lease which is or should be
capitalized on the balance sheet of such Person in accordance with GAAP,
together with any other lease which is in substance a financing lease, including
any lease under which (a) such Person has or will have an option to purchase the
property subject thereto at a nominal amount or an amount less than a reasonable
estimate of the fair market value of such property as of the date the lease is
entered into or (b) the term of the lease approximates or exceeds the expected
useful life of the property leased thereunder.

“Catastrophe Bond” means (a) any note, bond or other Debt instrument or any swap
or other similar agreement which has a catastrophe, weather or other risk
feature linked to payments thereunder and (b) any equity interest in a Person
that is not a Subsidiary controlled, directly or indirectly, by the Borrower for
the sole purpose of investing in Debt of the type described in clause (a),
which, in the case of Catastrophe Bonds purchased by the Borrower or any of its
Subsidiaries, are purchased in accordance with its customary reinsurance
underwriting procedures.

“Change in Control” shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Borrower
occurs; (b) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), is or becomes, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of securities of the Borrower that represent 51% or more of the combined
voting power of the Borrower’s then outstanding securities; or (c) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Borrower (together with any new
directors whose nomination by or appointment to the Board of Directors or whose
nomination by the stockholders of the Borrower was approved by a vote of the
directors of the Borrower then still in office who are either directors at the
beginning of such period or whose election or nomination for election was
previously approved by the Board of Directors) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to any Lender, the commitment of such Lender to make
Loans to the Borrower in an amount not to exceed the amount set forth on
Schedule 2.1 (as such amount may be adjusted under Section 2.4, Section 2.11 or
as a result of one or more assignments under Section 10.6).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B but with such changes as the Administrative Agent may from time to
time reasonably request for purposes of monitoring the Borrower’s compliance
herewith.

“Consolidated Debt” means the consolidated Debt of the Borrower and its
Subsidiaries, including the principal amount of the Loans. For purposes of
calculating Consolidated Debt, an amount will be excluded equal to the OL Note
Exclusion Amount.

“Contractual Obligation” means, relative to any Person, any obligation,
commitment or undertaking under any agreement or other instrument to which such
Person is a party or by which it or any of its property is bound or subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
Controlling and Controlled have meanings correlative thereto.

“Debt” means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances (including any such obligation issued by such Person that qualify as
Catastrophe Bonds described in clause (a) of the definition thereof net of any
escrow established (whether directly or to secure any letter of credit issued to
back such Catastrophe Bonds) in connection with such Catastrophe Bonds); (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (c) all obligations in respect of letters of credit which
have been drawn but not reimbursed by the Person for whose account such letter
of credit was issued, and bankers’ acceptances issued for the account of such
Person; (d) all obligations in respect of Capitalized Leases of such Person;
(e) the Swap Termination Value in respect of Swap Contracts of such Person;
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services; (g) Debt of such Person secured by a Lien on property owned or being
purchased by such Person (including Debt arising under conditional sales or
other title retention agreements) whether or not such Debt is limited in
recourse (it being understood, however, that if recourse is limited to such
property, the amount of such Debt shall be limited to the lesser of the face
amount of such Debt and the fair market value of all property of such Person
securing such Debt); (h) any Debt of another Person secured by a Lien on any
assets of such first Person, whether or not such Debt is assumed by such first
Person (it being understood that if such Person has not assumed or otherwise
become personally liable for any such Debt, the amount of the Debt of such
Person in connection therewith shall be limited to the lesser of the face amount
of such Debt and the fair market value of all property of such Person securing
such Debt); (i) any Debt of a partnership in which such Person is a general
partner unless such Debt is nonrecourse to such Person; (j) any capital stock or
other equity

 

5



--------------------------------------------------------------------------------

interests issued by such Person that has a mandatory redemption date that may or
will occur on or prior to the Maturity Date; and (k) all Guarantees of such
Person in respect of any of the foregoing (including in respect of the Joint
Venture LC) provided that, notwithstanding anything to the contrary contained
herein, Debt shall not include, (1) issued, but undrawn, letters of credit which
have been issued to reinsurance cedents in the ordinary course of business,
(2) unsecured current liabilities incurred in the ordinary course of business
and paid within 90 days after the due date (unless contested diligently in good
faith by appropriate proceedings and, if requested by the Administrative Agent,
reserved against in conformity with GAAP) other than liabilities that are for
money borrowed or are evidenced by bonds, debentures, notes or other similar
instruments (except as described in clauses (1) or (2) above), (3) any
obligations of such Person under any Reinsurance Agreement, Primary Policy,
Industry Loss Warranty or Borrower Swap, or (4) any Net Worth Maintenance
Agreement.

“Debt to Capital Ratio” means the ratio of (a) Consolidated Debt to (b) the sum
of Borrower Net Worth plus Consolidated Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any condition or event, which, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means when used with respect to (a) a Base Rate Loan, an interest
rate equal to the Base Rate plus any Applicable Margin plus 2% per annum, (b) a
Eurodollar Rate Loan, an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Eurodollar Loan plus 2% per
annum and (c) any Obligation not covered in clauses (a) or (b) above, an
interest rate equal to the Base Rate plus any Applicable Margin plus 2% per
annum.

“Defaulting Lender” means, subject to Section 2.12, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute or
unless such failure has been cured, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with its funding obligations; provided, that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such confirmation by the Administrative Agent, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest

 

6



--------------------------------------------------------------------------------

in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower and each Lender.

“Department” has the meaning specified in Section 4.2.

“Designated Person” means any Person listed on a Sanctions List.

“Dollar(s)” and the sign “$” means lawful money of the United States.

“Effective Date” means the date on which the conditions precedent for the
amendment and restatement of the Existing Credit Agreement specified in
Section 8.1 are met.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.6(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the determination that any Pension Plan
or Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

7



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to (a) the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations of LIBOR as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (b) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
immediately available funds in the approximate amount of the Eurodollar Rate
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by first-tier banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period. Notwithstanding
the foregoing, at no time shall the Eurodollar Rate be less than 0%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” means any of the events described in Section 7.1.

“Excess Catastrophe Losses” means that part of any losses recognized by the
Borrower or any of its Subsidiaries under the terms of any Catastrophe Bonds,
Reinsurance Agreements or other similar arrangements during any Fiscal Quarter
that are in excess of $150,000,000.

“Excluded Debt” means any Debt issued or incurred by (a) a Subsidiary that is
licensed, accredited or otherwise recognized and regulated as an insurance
company, reinsurance company, underwriting syndicate or other insurance licensee
of a government agency or quasi government agency whose investments, loans,
financial transactions or affiliate arrangements are regulated by such
government or quasi government agency (including, without limitation, any entity
subject to regulation as an insurer of any class by the Bermuda Monetary
Authority), (b) a Subsidiary that is a special purpose vehicle created to issue
or incur such Debt so long as neither the Borrower nor any other Subsidiary
guarantees or provides other recourse support for such Debt, and (c) a
Subsidiary with a face amount that does not exceed 1% of Borrower Net Worth and
neither the Borrower nor any other Subsidiary guarantees or provides other
recourse support for such Debt, provided that the aggregate of all such Debt
treated as Excluded Debt under this clause (c) shall not exceed 2.5% of Borrower
Net Worth.

“Excluded Entity” means any (a) Person in which the Borrower and/or its
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
equity interests entitled to not more than 50% of the profits thereof,
(b) Person created for the purpose of issuing securities to support specified
insurance or reinsurance obligations or other liabilities of the Borrower or any
of its Subsidiaries and (c) cell of a protected cell company or substantially
similar entity which operates under applicable Law as a single legal entity that
is legally protected from the liabilities of the Borrower’s and its
Subsidiaries’ other accounts. Each Excluded Entity as of the Effective Date is
set forth on Schedule 1.1. Concurrently with the delivery of each Compliance
Certificate to the Administrative Agent pursuant to Section 5.1(f), the Borrower
shall deliver an updated Schedule 1.1 to the Administrative Agent identifying
each Excluded Entity as of such date.

 

8



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a), (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.1(e)(ii), (d) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower under Section 10.13), any withholding tax that
(i) is required to be imposed on amounts payable to such Lender pursuant to the
Laws in force at the time such Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.1(e)(ii), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.1(a)(ii) or (iii) and
(e) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Officer” means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by an Executive Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Executive
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“Existing Credit Agreement” has the meaning set forth in the Background
Statement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, at no time shall the Federal Funds Rate be less
than 0%.

 

9



--------------------------------------------------------------------------------

“Fee Letters” means (a) the fee letter, dated April 23, 2015, among the
Borrower, Wells Fargo and Wells Fargo Securities, LLC and (b) the fee letter,
dated May 12, 2015, between the Borrower and Citigroup Global Markets Inc.

“Financial Strength Rating” means (a) the financial strength rating given to
Renaissance Re by A.M. Best Company or (b) in the event that A.M. Best Company
ceases to exist or to issue financial strength ratings generally, the equivalent
financial strength rating given to Renaissance Re by S&P.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
the last day of December.

“Foreign Lender” means any Lender that is not treated as a U.S. Person under
Section 7701(a)(30) of the Code.

“Foreign Plan” has the meaning specified in Section 4.5(c).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (without duplication) any (a) obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such

 

10



--------------------------------------------------------------------------------

Debt or other obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Debt or
other obligation of the payment or performance of such Debt or other obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Debt or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien); provided, however, that
obligations of the Borrower or any of its Subsidiaries under Primary Policies,
Reinsurance Agreements, Industry Loss Warranties or any Borrower Swap which are
entered into in the ordinary course of business (including security posted to
secure obligations thereunder) shall not be deemed to be a Guarantee for the
purposes of this Agreement. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means RenRe North America Holdings Inc., Platinum Underwriters
Finance Inc., Platinum Underwriters Holdings, Ltd., RenaissanceRe Finance Inc.
and any other Person that guarantees the Obligations; provided, that, if any of
the foregoing Persons is released from its Guaranty in accordance with
Section 5.11, such Person shall no longer be considered a Guarantor (it being
understood that such Person will be obligated to become a Guarantor again if
required pursuant to Section 5.11(a)).

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

“ILS Fund Group” means RenaissanceRe Fund Holdings Ltd., a Bermuda company, its
Subsidiaries in existence on December 31, 2014 and each Subsidiary (including
any Insurance-Linked Securities Fund or Person licensed as an insurance company)
formed after December 31, 2014 in connection with the establishment and
management of Insurance-Linked Securities Funds.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.4(b).

“Industry Loss Warranty” means an agreement, whether in the form of a
reinsurance agreement or a Swap Contract or other similar agreement entered into
by any Insurance Subsidiary in accordance with its customary insurance or
reinsurance underwriting procedures, which creates a payment obligation arising
from an industry-wide loss relating to a catastrophe, weather or other similar
risk.

“Information” has the meaning specified in Section 10.7.

 

11



--------------------------------------------------------------------------------

“Insurance Code” means, with respect to any Insurance Subsidiary, the Insurance
Code or Law of such Insurance Subsidiary’s domicile and any successor statute of
similar import, together with the regulations thereunder or otherwise modified
and in effect from time to time. References to sections of the Insurance Code
shall be construed to also refer to successor sections.

“Insurance-Linked Securities Fund” means a pooled investment vehicle formed or
organized by a member of the ILS Fund Group (a) which is not licensed by a
Governmental Authority to engage in the insurance business by issuing Primary
Policies or entering into Reinsurance Agreements or Industry Loss Warranties,
(b) which is managed by a Non-Insurance Subsidiary or a member of the ILS Fund
Group, (c) which invests in any or all of the following: bonds and other
securities, repurchase agreements, Swap Contracts and other arrangements related
to insurance, reinsurance and weather, energy and related commodity derivatives
transactions including Industry Loss Warranties or collateralized reinsurance
contracts, and (d) the ownership or profit interests in which may be held by
institutional investors and/or one or more members of the ILS Fund Group.

“Insurance Policies” means policies purchased from insurance companies by the
Borrower or any of its Subsidiaries, for its own account to insure against its
own liability and property loss (including casualty, liability and workers’
compensation insurance), other than Retrocession Agreements.

“Insurance Subsidiary” means any Subsidiary of the Borrower which is licensed by
any Governmental Authority to engage in the insurance business by issuing
Primary Policies or entering into Reinsurance Agreements.

“Interest Payment Date” means, as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and, as to any Base Rate Loan, the
last Business Day of each calendar quarter and the Maturity Date.

“Interest Period” means as to any Eurodollar Rate Loan, the period commencing on
the date such Loan is disbursed or on the date on which the Loan is converted
into or continued as a Eurodollar Rate Loan, and ending on the date one, two,
three or six months thereafter as selected by the Borrower in its Loan Notice;

provided that:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

12



--------------------------------------------------------------------------------

(iii) no Interest Period for any Loan shall extend beyond the scheduled Maturity
Date.

“Invested Assets” means cash, cash equivalents, short term investments,
investments held for sale, any other assets which are treated as investments
under GAAP and shares of RIHL and RIHL II.

“Joint Venture” means Top Layer Reinsurance Ltd.

“Joint Venture LC” means the $37,500,000 Letter of Credit Facility dated
June 13, 2008 between Renaissance Re and Deutsche Bank AG New York Branch in
connection with the investment in the Joint Venture.

“Laws” means, in respect of any Person, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case applicable to such Person and whether
or not having the force of law.

“Lender Group” means an Indemnitee, the Lender (or the Arranger) with which such
Indemnitee is affiliated, and each Related Person of the foregoing.

“Lenders” has the meaning specified in the Preamble.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

“Lloyd’s” means Lloyd’s of London or members of its syndicate.

“Loan” means a revolving loan by a Lender to the Borrower under Article II, and
may be a Base Rate Loan or a Eurodollar Rate Loan (each, a “Type” of Loan).

“Loan Documents” means this Agreement, the Guaranty, the Fee Letters and all
other agreements, instruments, certificates, documents, schedules or other
written indicia delivered by the Borrower or any of its Subsidiaries in
connection with any of the foregoing.

 

13



--------------------------------------------------------------------------------

“Loan Notice” means a notice of a (a) Borrowing, (b) conversion of Loans from
one Type to the other, or (c) continuation of Eurodollar Rate Loans, pursuant to
Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

“Material Adverse Effect” means, the occurrence of an event (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), which has or could reasonably be expected to have
a material adverse effect on:

(a) the assets, business, financial condition or operations of the Borrower and
its Subsidiaries taken as a whole; or

(b) the ability of the Borrower to perform any of its payment or other material
obligations under any of the Loan Documents; or

(c) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document that by its terms purports to bind such Loan Party.

provided that, so long as no violation of the covenants contained in Section 6.1
and Section 6.2 shall have occurred and be continuing as a result thereof, the
occurrence of losses that give rise to or result in Excess Catastrophe Losses
shall not be deemed to have a Material Adverse Effect.

“Material Insurance Subsidiary” means an Insurance Subsidiary which is also a
Material Subsidiary.

“Material Subsidiary” means (a) Renaissance Re and (b) each other Subsidiary of
the Borrower that either (i) as of the end of the most recently completed Fiscal
Year of the Borrower for which audited financial statements are available, has
assets that exceed 10% of the total consolidated assets of the Borrower and all
its Subsidiaries as of the last day of such period or (ii) for the most recently
completed Fiscal Year of the Borrower for which audited financial statements are
available, has revenues that exceed 10% of the consolidated revenue of the
Borrower and all of its Subsidiaries for such period.

“Maturity Date” means May 15, 2020; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

14



--------------------------------------------------------------------------------

“Net Worth Maintenance Agreement” means net worth maintenance agreements entered
into by the Borrower or any of its Subsidiaries with respect to a wholly-owned
Insurance Subsidiary which are required either by the Governmental Authority
regulating such Insurance Subsidiary or a rating agency providing a rating for
such Insurance Subsidiary provided such agreements are in favor of either such
Insurance Subsidiary or the Governmental Authority regulating such Insurance
Subsidiary or beneficiaries of the policies issued by such Insurance Subsidiary.

“Non-Insurance Subsidiary” means any Subsidiary of the Borrower (a) that is not
an Insurance Subsidiary, (b) does not own directly or indirectly any outstanding
shares or other equity interests of any Insurance Subsidiary and (c) the
outstanding shares or other equity interests of which are not owned directly or
indirectly by an Insurance Subsidiary.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“OL Note Exclusion Amount” means, as of any date of determination, an amount
equal to the least of (a) the outstanding principal balance of OL Notes, (b) the
market value of the assets on deposit in the Segregated Account and
(c) $400,000,000. Assets in the Segregated Account will be valued in accordance
with the standard valuation methodology applied by the Borrower from time to
time consistent with the manner in which such valuation is reported to S&P or
Moody’s with respect to such OL Notes.

“OL Notes” means (a) the $250,000,000 5.75% senior notes due 2020 issued by
RenRe North America Holdings Inc. and (b) all senior unsecured notes issued by
the Borrower after the Effective Date to the extent that the principal amount of
such notes at the time of issuance was excluded from debt by S&P or Moody’s for
purposes of financial leverage (e.g., if $150,000,000 of senior unsecured notes
are issued but only $100,000,000 are excluded, then only $100,000,000 of such
notes will constitute OL Notes).

“Ordinary Course Litigation” has the meaning specified in Section 4.4.

“Organization Documents” means, (a) with respect to any company or corporation,
the certificate or articles of incorporation and the bylaws (or equivalent of
comparable constitutive documents with respect to any non-U.S. jurisdiction),
any certificate of determination or instrument relating to the rights of
preferred shareholders of such company or corporation and any shareholder rights
agreement; (b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect

 

15



--------------------------------------------------------------------------------

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant Register” has the meaning given to such term in Section 10.6(d).

“Participant” has the meaning specified in Section 10.6(d).

“Patriot Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006 (P.L. 109-280).

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430 and 436
of the Code and Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

16



--------------------------------------------------------------------------------

“Permitted Investment” means, at any time:

(a) any evidence of Debt issued or guaranteed by the United States Government;

(b) commercial paper, maturing not more than one year from the date of issue,
which is issued by

(i) a corporation (except an Affiliate of the Borrower) rated at least A-1 by
S&P, P-1 by Moody’s or D-2 by FitchIBCA, or

(ii) any Lender (or its holding company);

(c) investments in money market funds that invest solely in Permitted
Investments described in clauses (a) and (b); and

(d) investments in short-term asset management accounts offered by any Lender
for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrower) organized under the Laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 5.1.

“Pricing Grid” means the Pricing Grid set forth on Schedule 1.2.

“Pricing Level” means the Pricing Level on the Pricing Grid which is applicable
from time to time and in accordance with Section 2.5(c).

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

“Public Lender” has the meaning specified in Section 5.1.

“Register” has the meaning specified in Section 10.6(c).

“Regulator” means (a) with respect to Bermuda, the Bermuda Monetary Authority
and (b) with respect to any other jurisdiction, the similar Governmental
Authority in the applicable jurisdiction.

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

17



--------------------------------------------------------------------------------

“Renaissance Re” means Renaissance Reinsurance Ltd., a Bermuda company and
wholly-owned Subsidiary of the Borrower.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Borrower Net Worth” has the meaning specified in Section 6.2.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Section 7.2, Lenders holding in the
aggregate more than 50% of the aggregate Outstanding Amount of all Loans;
provided that the Commitment of, and the Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requirements of Law” for any Person means the Organization Documents of such
Person and any Law or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance reinsured by such Insurance Subsidiary.

“RIHL” means Renaissance Investment Holdings Ltd.

“RIHL II” means Renaissance Investment Holdings II Ltd.

“ROIHL” means Renaissance Other Investments Holdings Ltd.

“ROIHL II” means Renaissance Other Investments Holdings II Ltd.

“ROIHL III” means Renaissance Other Investments Holdings III Ltd.

“ROIHL Entities” means ROIHL, ROIHL II and ROIHL III.

“Sanctioned Country” means, at any time, a region, a country or territory which
is itself the subject or target of any Sanctions (which, as of the date of this
Agreement, is Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).

“Sanctions” means (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government, including those administered or enforced by OFAC, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, and (b) economic or financial sanctions imposed, administered or
enforced from time to time by the United States State Department, the United
States Department of Commerce or the United States Department of the Treasury.

 

18



--------------------------------------------------------------------------------

“Sanctions List” means any of the lists of specifically designated nationals or
designated Persons published (and accessible to the public) by the U.S.
government and administered by OFAC, the United States State Department, the
United States Department of Commerce or the United States Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. Governmental
Authority, in each case as the same may be amended, supplemented or substituted
from time to time.

“SAP” means, as to each Insurance Subsidiary, the statutory accounting practices
prescribed or permitted by the Regulator in such Insurance Subsidiary’s domicile
for the preparation of Annual Statements and other financial reports by
insurance corporations of the same type as such Insurance Subsidiary.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“S&P/Moody’s Rating” means the unsecured senior, non-credit enhanced, long term
debt rating of the Borrower as determined from time to time by S&P and/or
Moody’s. In the event of a single split rating, the higher rating will apply and
in the event of a double (or more) split rating, one Pricing Level below the
higher rating will apply. If at any time no senior unsecured long term debt
rating shall be assigned, Pricing Level I shall apply.

“Segregated Account” means a segregated custodial account of the Borrower
established in connection with the issuance of OL Notes.

“SPV Restrictions” means restrictions on a Person’s ability to pay dividends,
redeem stock, make distributions, sell, transfer, dispose of or grant liens on
its assets, incur debt, and other limitations on such Person’s ability to
conduct business which are imposed by third parties who have invested in or
otherwise provided capital to such Person to ensure that such Person’s assets
are used solely to collateralize and make payments under reinsurance or
retrocession agreements (or other insurance or reinsurance arrangements
containing similar return of capital provisions) issued by such Person and, upon
termination of such agreements or arrangements, to return funds to such
investors.

“Statutory Financial Statements” has the meaning specified in Section 4.2.

“Subsidiary” means a Person of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares or other equity interests as have at the time
of any determination hereunder more than 50% of the ordinary voting power.
Unless otherwise specified, “Subsidiary” shall mean a Subsidiary of the
Borrower; provided, however, that no Excluded Entity shall be deemed to be a
Subsidiary of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor

 

19



--------------------------------------------------------------------------------

transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by, a long form confirmation or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities thereunder and (c) all
other agreements or arrangements designed to protect such Person against
catastrophic events, fluctuations in interest rates or currency exchange rates;
provided that for purposes of clause (e) of the definition of the term “Debt”,
the term “Swap Contract” shall not include any Retrocession Agreement or
Catastrophe Bond or Industry Loss Warranty.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trigger Default” means (a) an Event of Default under Section 6.1 (Debt to
Capital Ratio), Section 6.2 (Borrower Net Worth), Section 7.1(a) (Non-Payment of
Loan) or Section 7.1(b) (Non-Payment of Interest, Fees, etc.) or (b) a Default
or Event of Default under Section 7.1(e) (Bankruptcy, Insolvency, etc.).

“United States” and “U.S.” mean the United States of America.

“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.

SECTION 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or

 

20



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) The terms “best knowledge of” or “to the best knowledge of” any Person shall
mean matters within the actual knowledge of such Person (or an Executive Officer
or general partner of such Person) or which should have been known by such
Person after reasonable inquiry.

SECTION 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Loan Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require; provided, however, that for purposes of calculating the financial
covenants, the financial statements required under Section 5.1(a) shall be
adjusted so that the Excluded Entities shall be accounted for under the equity
method rather than consolidated as Subsidiaries. When used in this Agreement,
the term “financial statements” shall include the notes and schedules thereto.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of the Borrower and its Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

21



--------------------------------------------------------------------------------

SECTION 1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Charlotte, North Carolina time (daylight or
standard, as applicable).

ARTICLE II.

AMOUNT AND TERMS OF COMMITMENT

SECTION 2.1 Revolving Loan Commitment. Upon and subject to the terms and
conditions set forth herein, each Lender severally and for itself agrees to make
revolving loans in Dollars to the Borrower (collectively called the “Loans” and
individually called a “Loan”) from time to time on any Business Day during the
Availability Period in such Lender’s Applicable Percentage of such aggregate
amounts as the Borrower may from time to time request; provided, however, that
after giving effect to any Borrowing, (x) the aggregate Outstanding Amount of
all Loans shall not exceed the Aggregate Commitments, and (y) the aggregate
Outstanding Amounts of any Lender shall not exceed such Lender’s Commitment.
Within the limits of this Section 2.1 and subject to the other terms and
conditions hereof, the Borrower may borrow Loans under this Section 2.1, prepay
Loans under Section 2.3 and reborrow Loans under this Section 2.1.

SECTION 2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.2(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by an Executive Officer of the Borrower. Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

22



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 8.2, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent in accordance with the terms of any written instructions
from any Executive Officer of the Borrower; provided that the Administrative
Agent shall not be obligated under any circumstances to forward amounts to any
account not listed in an Account Designation Letter. The Borrower may at any
time deliver to the Administrative Agent an Account Designation Letter listing
any additional accounts or deleting any accounts listed in a previous Account
Designation Letter.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. No Loans may be requested as, converted to or continued as Eurodollar Rate
Loans after acceleration or, without the consent of the Required Lenders, during
the existence of a Trigger Default.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Base Rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.

SECTION 2.3 Payments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.5. Subject
to Section 2.12, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

23



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of the Loans.

(c) The Borrower shall, immediately upon any acceleration of the Obligations
pursuant to Section 7.2, repay the aggregate principal amount of the Loans on
such date.

SECTION 2.4 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date on which such termination or reduction
is to be effective, (ii) any such partial reduction shall be in an aggregate
amount of $5,000,000 or any whole multiple of $500,000 in excess thereof and
(iii) the Borrower shall not terminate or reduce the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
aggregate Outstanding Amount of all Loans would exceed the Aggregate
Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

SECTION 2.5 Interest.

(a) Subject to the provisions of subsection (d) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin, if any.

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and, to the extent permitted by applicable Law, after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

(c) Any change in the Applicable Margin or Applicable Commitment Fee resulting
from a change in the S&P/Moody’s Rating shall be effective as of the effective
date of the change in the S&P/Moody’s Rating. The Borrower agrees promptly upon
any change in the S&P/Moody’s Rating to inform the Administrative Agent thereof.

(d) Notwithstanding clause (a) of this Section, after acceleration and, at the
election of the Required Lenders while any Trigger Default exists, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by Law) on all Obligations at

 

24



--------------------------------------------------------------------------------

the applicable Default Rate, provided, however, that, on and after the
expiration of any Interest Period applicable to any Eurodollar Rate Loan
outstanding on the date of occurrence of an acceleration or, unless the Required
Lenders otherwise agree, a Trigger Default, such Eurodollar Rate Loan shall
automatically be converted to a Base Rate Loan which bears interest at the
Default Rate applicable to Base Rate Loans.

(e) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any Law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Borrower shall pay such Lender interest at the highest rate permitted
by applicable Law.

SECTION 2.6 Fees.

(a) Fee Letters. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(b) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Commitment Fee Rate times the actual
daily amount by which the Aggregate Commitments exceed the aggregate Outstanding
Amount of all Loans; provided, however, that no commitment fee shall be payable
on the Commitment of a Lender to the extent and for so long as such Lender is a
Defaulting Lender. The commitment fee shall accrue on such amount during the
Availability Period, including at any time during which one or more of the
conditions in Article VIII is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Effective Date, and on
the expiration of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Commitment Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Commitment Fee Rate separately for
each period during such quarter that such Applicable Commitment Fee Rate was in
effect.

(c) Upfront Fees. On the Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each Lender an upfront fee as agreed to
by the Borrower and such Lender. Once paid, such upfront fees shall be
nonrefundable.

SECTION 2.7 Computation of Fees and Interest. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) when the Base Rate is determined by reference to Wells Fargo’s
prime rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is

 

25



--------------------------------------------------------------------------------

made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid or pre-paid, provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.9(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.8 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

SECTION 2.9 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. Subject to
Section 2.12(a)(ii), the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 11:00
a.m., shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time

 

26



--------------------------------------------------------------------------------

required by Section 2.2) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article VIII are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.4(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.4(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.4(c).

 

27



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.11 Increase of Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments in increments of $10,000,000 but in no event may the
Aggregate Commitments after giving effect to all increases pursuant to this
Section 2.11 exceed $350,000,000. To achieve the full amount of a requested
increase, the Borrower may (i) invite one or more existing Lenders to increase
their respective Commitments, (ii) subject to the approval of the Administrative
Agent (which approval shall not

 

28



--------------------------------------------------------------------------------

be unreasonably withheld or delayed), invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, or (iii) a combination
thereof. No existing Lender shall be obligated to increase its Commitment as a
result of any request by the Borrower unless it agrees in its sole discretion to
do so.

(b) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(c) Conditions to Effectiveness of Increase. As a condition precedent to each
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (with sufficient copies
for each Lender) signed by an Executive Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article IV and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties speak as of a specified date, and except that for purposes of this
Section 2.11, the representations and warranties contained in subsection (a) of
Section 4.3 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a)(i) and (ii), respectively, of Section 5.1, and (B) no
Default or Event of Default exists. The Borrower shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.5) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section.

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 or Section 10.1 to the contrary.

SECTION 2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 10.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any

 

29



--------------------------------------------------------------------------------

amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 8.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.6 for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

30



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.1 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

 

31



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
except to the extent that such Indemnified Taxes or Other Taxes are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Lender; provided, however, that in no event shall
the Administrative Agent or any Lender have any liability to the Borrower for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). The Borrower shall also, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify, within 10 days after demand therefor, (x) the
Borrower and the Administrative Agent, and shall make payment in respect
thereof, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e), (y) the Administrative Agent against any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
and (z) the Administrative Agent and the Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(d) relating to the maintenance of a Participant Register. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
clause (ii). The agreements in this clause (ii) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.

 

32



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.1, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made by the Borrower hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed copies of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

33



--------------------------------------------------------------------------------

(1) executed copies of Internal Revenue Service Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

(2) executed copies of Internal Revenue Service Form W-8ECI,

(3) executed copies of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed copies of Internal Revenue Service Form W-8BEN, or

(5) executed copies of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

34



--------------------------------------------------------------------------------

(iv) The Loan Parties shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Effective Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by the Loan Parties, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

(v) For purposes of determining withholding Taxes imposed under the FATCA, from
and after the Effective Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

SECTION 3.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank eurodollar market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any

 

35



--------------------------------------------------------------------------------

obligation of such Lender to make, maintain, fund or charge interest with
respect to any such Loan or continue Eurodollar Rate Loans or to convert Base
Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

SECTION 3.3 Inability to Determine Rates. If in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this Section 3.3, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may

 

36



--------------------------------------------------------------------------------

establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

SECTION 3.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.4(e));

(ii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.1 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s

 

37



--------------------------------------------------------------------------------

policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the basis for such claim and a calculation of the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof; provided, that such Lender shall only be so reimbursed or
compensated to the extent that such Lender is then generally seeking
reimbursement or compensation in respect of credit transactions similar to the
transactions contemplated hereby from borrowers similarly situation to the
Borrower to the extent such Change in Law is applicable thereto.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

38



--------------------------------------------------------------------------------

SECTION 3.5 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan on its scheduled due
date or any payment thereof in a different currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract; provided, however, that
for the avoidance of doubt, the Borrower shall not be obligated to compensate
any Lender under Section 3.5 for any loss of anticipated profits in respect of
the foregoing. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

SECTION 3.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Loan to
the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.4, or the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.1, or if any Lender gives a notice pursuant to Section 3.2, then
such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.4, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.2, as applicable, and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

39



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, the Borrower may replace such Lender in accordance with
Section 10.13.

SECTION 3.7 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make Loans hereunder,
the Borrower represents and warrants to each Lender that:

SECTION 4.1 Due Organization, Authorization, etc. Each of the Loan Parties and
each Material Subsidiary (a) is duly organized, validly existing and (to the
extent applicable) in good standing under the Laws of its jurisdiction of
formation, (b) is duly qualified to do business and (to the extent applicable)
in good standing in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required except where the
failure to qualify would not have a Material Adverse Effect, (c) has the
requisite corporate power and authority and the right to own and operate its
properties, to lease the property it operates under lease, and to conduct its
business as now and proposed to be conducted, and (d) has obtained all material
licenses, permits, consents or approvals from or by, and has made all filings
with, and given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct
(including the consummation of the transactions contemplated by this Agreement)
as to each of the foregoing, except where the failure to do so would not have a
Material Adverse Effect. The execution, delivery and performance by the Borrower
of this Agreement and the consummation of the transactions contemplated hereby
are within its corporate powers and have been duly authorized by all necessary
corporate action (including shareholder approval, if required). Each Loan Party
and its Material Subsidiaries has received all other material consents and
approvals (if any shall be required) necessary for such execution, delivery and
performance, and such execution, delivery and performance do not and will not
contravene or conflict with, or create a Lien or right of termination or
acceleration under, any Requirements of Law or Contractual Obligation binding
upon such Loan Party or such Material Subsidiaries. This Agreement and each of
the Loan Documents is (or when executed and delivered will be) the legal, valid,
and binding obligation of the Loan Parties party thereto enforceable against
such Loan Party in accordance with its respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting creditors’ rights against such Loan
Party generally or by general equitable principles; provided that each Loan
Party assumes for purposes of this Section 4.1 that this Agreement and the other
Loan Documents have been validly executed and delivered by the Administrative
Agent and the Lenders.

 

40



--------------------------------------------------------------------------------

SECTION 4.2 Statutory Financial Statements. The Annual Statement of each
Material Insurance Subsidiary (including the provisions made therein for
investments and the valuation thereof, reserves, policy and contract claims and
statutory liabilities) as filed with the appropriate Governmental Authority of
its jurisdiction of domicile (the “Department”) delivered to each Lender prior
to the execution and delivery of this Agreement, as of and for the 2014 Fiscal
Year (the “Statutory Financial Statements”), have been prepared in accordance
with SAP applied on a consistent basis (except as noted therein). Each such
Statutory Financial Statement was in compliance in all material respects with
all applicable Requirements of Law when filed. The Statutory Financial
Statements fairly present the financial position, results of operations and
changes in equity of each Material Insurance Subsidiary as of and for the
respective dates and periods indicated therein in accordance with SAP applied on
a consistent basis, except as set forth in the notes thereto or on Schedule 4.2.
Except for liabilities and obligations, including reserves, policy and contract
claims and statutory liabilities (all of which have been computed in accordance
with SAP), disclosed or provided for in the Statutory Financial Statements, the
Material Insurance Subsidiaries did not have, as of the respective dates of each
of such financial statements, any liabilities or obligations (whether absolute
or contingent and whether due or to become due) which, in conformity with SAP,
applied on a consistent basis, would have been required to be or should be
disclosed or provided for in such financial statements. All books of account of
each Material Insurance Subsidiary fully and fairly disclose all of the
transactions, properties, assets, investments, liabilities and obligations of
such Material Insurance Subsidiary and all of such books of account are in the
possession of each Material Insurance Subsidiary and are true, correct and
complete in all material respects.

SECTION 4.3 GAAP Financial Statements.

(a) The audited consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ending December 31, 2014 which have been
delivered to the Lenders present fairly, in all material respects, in conformity
with GAAP (except as disclosed therein), the consolidated financial position and
consolidated results of operations of the Borrower and its Subsidiaries at such
date for the period then ended and the investments and reserves for the period
then ended.

(b) With respect to any representation and warranty which is deemed to be made
after the date hereof by the Borrower, the balance sheet and statements of
operations, of shareholders’ equity and of cash flow, which as of such date
shall most recently have been furnished by or on behalf of the Borrower to each
Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, shall have been prepared in accordance with
GAAP consistently applied (except as disclosed therein and, in the case of
interim financial statements, for the absence of footnote disclosures), and
shall present fairly the consolidated financial condition of the corporations
covered thereby as at the dates thereof for the periods then ended, subject, in
the case of quarterly financial statements, to normal year-end audit
adjustments.

(c) Except as set forth on Schedule 4.3, there has been no change in the
business, assets, operations or financial condition of the Borrower or any
Subsidiary which has had or could reasonably be expected to have a Material
Adverse Effect since December 31, 2014.

SECTION 4.4 Litigation and Contingent Liabilities. (a) Except as set forth
(including estimates of the dollar amounts involved) on Schedule 4.4 hereto and
(b) except for claims which are covered by Insurance Policies, coverage for
which has not been denied in writing, or which

 

41



--------------------------------------------------------------------------------

relate to Primary Policies, Reinsurance Agreements or Industry Loss Warranties
issued by the Borrower or its Subsidiaries or to which it is a party entered
into by the Borrower or its Subsidiaries in the ordinary course of business
(referred to herein as “Ordinary Course Litigation”), no claim, litigation
(including derivative actions), arbitration, governmental investigation or
proceeding or inquiry is pending or, to the knowledge of the Borrower or any of
its Subsidiaries, threatened against the Borrower or any such Subsidiary
(i) which would, if adversely determined, have a Material Adverse Effect or
(ii) which relates to any of the transactions contemplated hereby, and there is
no basis known to the Borrower for any of the foregoing. Other than any
liability incident to such claims, litigation or proceedings and as set forth on
Schedule 4.4, the Borrower has no material contingent liabilities not provided
for or referred to in the financial statements delivered pursuant to
Section 4.3.

SECTION 4.5 ERISA.

(a) The Borrower and each Subsidiary is in compliance in all material respects
with the applicable provisions of ERISA, and each Plan is being administered in
compliance in all material respects with all applicable Requirements of Law,
including without limitation the applicable provisions of ERISA and the Code,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(b) No ERISA Event (A) has occurred and is continuing or (B) to the knowledge of
the Borrower, is reasonably expected to occur. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (ii) as of the
most recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(c) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan that is not subject to United States Law
maintained or contributed to by the Borrower or any Subsidiary or with respect
to which any Subsidiary may have liability under applicable local Law (a
“Foreign Plan”), (i) the Borrower and each Subsidiary is in compliance in all
material respects with any Requirements of Law applicable to such Foreign
Government Scheme or Arrangement or Foreign Plan and (ii) each such Foreign
Government Scheme or Arrangement or Foreign Plan is being administered by the
applicable Person in compliance in all material respects with all applicable
Requirements of Law, except where the

 

42



--------------------------------------------------------------------------------

failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No event that could reasonably be
considered the substantive equivalent of an ERISA Event with respect to any
Foreign Government Scheme or Arrangement or Foreign Plan (i) has occurred and is
continuing, or (ii) to the knowledge of the Borrower, is reasonably expected to
occur.

SECTION 4.6 Investment Company Act. None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. The Borrower is
not carrying on investment business in or from Bermuda for the purposes of the
Investment Business Act 2003 of Bermuda.

SECTION 4.7 Regulations U and X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. None of the Borrower, any of its Subsidiaries, any Affiliate of
any of them or any Person acting on their behalf has taken or will take action
to cause the execution, delivery or performance of this Agreement, the making or
existence of the Loans or the use of proceeds of the Loans to violate
Regulations U or X of the FRB.

SECTION 4.8 Proceeds. The proceeds of the Loans will be used for general
corporate purposes. None of such proceeds will be used in violation of
applicable Law, and none of such proceeds will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any Margin Stock.

SECTION 4.9 Insurance. The Borrower and its Material Subsidiaries are in
substantial compliance with all material conditions contained in their Insurance
Policies.

SECTION 4.10 Ownership of Properties. Except as otherwise disclosed in the
financial statements referred to in Section 4.3 and those provided pursuant to
Section 5.1(a) and (b) on the date of any Borrowing, the Borrower and its
Material Subsidiaries will have good title to or a valid leasehold interest in
all of their respective material properties and assets, real and personal, of
any nature whatsoever.

SECTION 4.11 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders for purposes of
or in connection with this Agreement or any of the transactions contemplated
hereby, as supplemented to the date hereof, is and all other such factual
written information hereafter furnished by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which such information was provided. Any projections and pro forma
financial information contained in such factual written information are based
upon good faith estimates and assumptions believed by the Borrower and its
Subsidiaries to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may materially differ from the projected
results.

 

43



--------------------------------------------------------------------------------

SECTION 4.12 Subsidiaries. As of the Effective Date, (a) the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 4.12 and such
schedule correctly indicates which Subsidiaries are Insurance Subsidiaries,
Material Insurance Subsidiaries and Material Subsidiaries, (b) all of the
outstanding equity interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Person and in the amounts
specified on Schedule 4.12 free and clear of all liens (except in the case of
equity interests in RIHL or RIHL II issued to any of the Borrower’s Subsidiaries
and Affiliates) and (c) the Borrower and its Subsidiaries have no equity
investments in any other corporation or entity which represent 10% or more of
the total equity interests of such corporation or entity other than those
specifically disclosed on Schedule 4.12.

SECTION 4.13 Insurance Licenses. Each Material Insurance Subsidiary has all
necessary licenses (including licenses or certificates of authority from
applicable Departments), permits or authorizations to transact insurance and
reinsurance business, directly or indirectly (collectively, the “Licenses”) in
each jurisdiction, where such business requires any such Material Insurance
Subsidiary to obtain a License. To the best of the Borrower’s knowledge, no such
License is the subject of a proceeding for suspension or revocation or any
similar proceedings, there is no sustainable basis for such a suspension or
revocation, and no such suspension or revocation is threatened by the applicable
Department where such suspension or revocation would have a Material Adverse
Effect.

SECTION 4.14 Taxes. The Borrower and each of its Subsidiaries has filed all tax
returns that are required to be filed by it, and has paid or provided adequate
reserves for the payment of all material taxes, including all payroll taxes and
federal and state withholding taxes, and all assessments payable by it that have
become due, other than (a) those that are not yet delinquent or that are
disclosed on Schedule 4.14 and are being contested in good faith by appropriate
proceedings and with respect to which reserves have been established, and are
being maintained, in accordance with GAAP or (b) those which the failure to file
or pay would not have a Material Adverse Effect. Except as set forth in Schedule
4.14, on the Effective Date there is no ongoing audit or, to the Borrower’s
knowledge, other governmental investigation of the tax liability of the Borrower
or any of its Subsidiaries and there is no unresolved claim by a taxing
authority concerning the Borrower’s or any such Subsidiary’s tax liability, for
any period for which returns have been filed or were due. As used in this
Section 4.14, the term “taxes” includes all taxes of any nature whatsoever and
however denominated, including excise, import, governmental fees, duties and all
other charges, as well as additions to tax, penalties and interest thereon,
imposed by any Governmental Authority.

SECTION 4.15 Securities Laws. Neither the Borrower nor any Affiliate, nor anyone
acting on behalf of any such Person, has directly or indirectly offered any
interest in the Loans or any other Obligation for sale to, or solicited any
offer to acquire any such interest from, or has sold any such interest to any
Person that would subject the issuance or sale of the Loans or any other
liability to registration under the Securities Act of 1933.

 

44



--------------------------------------------------------------------------------

SECTION 4.16 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirements of Law of any Governmental
Authority, if the effect of such violation could reasonably be expected to have
a Material Adverse Effect and, to the best of the Borrower’s knowledge, no such
violation has been alleged, and each of the Borrower and its Subsidiaries
(i) has filed in a timely manner all reports, documents and other materials
required to be filed by it with any Governmental Authority, if such failure to
so file could reasonably be expected to have a Material Adverse Effect; and the
information contained in each of such filings is true, correct and complete in
all material respects and (ii) has retained all records and documents required
to be retained by it pursuant to any Law, ordinance, rule, regulation, order,
policy, guideline or other requirement of any Governmental Authority, if the
failure to so retain such records and documents could reasonably be expected to
have a Material Adverse Effect.

SECTION 4.17 Bermuda Law. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) The Borrower is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents, and the
execution, delivery and performance by the Borrower of the Loan Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither the Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the Laws of Bermuda in respect of its obligations
under the Loan Documents.

(b) The Loan Documents are in proper legal form under the Laws of Bermuda for
the enforcement thereof against the Borrower under the Laws of Bermuda, and to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Loan Documents. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the Loan
Documents that the Loan Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in Bermuda or that
any registration charge or stamp or similar tax be paid on or in respect of the
Loan Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Loan Document or any other document is sought to
be enforced and (ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of Bermuda either (i) on or by virtue of the execution or delivery of the
Loan Documents or (ii) on any payment to be made by the Borrower pursuant to the
Loan Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Loan Documents executed by
the Borrower are, under applicable foreign exchange control regulations of
Bermuda, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

 

45



--------------------------------------------------------------------------------

SECTION 4.18 Designated Persons; Sanctions; Patriot Act. The Borrower represents
and warrants to the Administrative Agent and the Lenders that:

(a) Neither the Borrower nor any of its Subsidiaries, and to the Borrower’s
knowledge, none of their respective directors, officers, employees, agents or
affiliates (i) is a Designated Person, (ii) is a Person that is owned or
controlled by a Designated Person or (iii) is located, organized or resident in
a Sanctioned Country. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance in all material respects
by the Borrower and its Subsidiaries with applicable Sanctions and
Anti-Corruption Laws.

(b) Neither the Borrower nor its Subsidiaries, and to the Borrower’s knowledge,
none of their respective directors, officers, employees or agents is now,
directly or indirectly engaged in any material dealings or transactions (i) with
any Designated Person, (ii) in any Sanctioned Country or (iii) otherwise in
violation of Sanctions.

(c) The Borrower and each of its Subsidiaries that is subject to the Patriot Act
is in compliance in all material respects with the provisions of the Patriot Act
that are applicable to it.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Loans and all other Obligations are paid in full, and until the
expiration of the Availability Period, the Borrower agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

SECTION 5.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Administrative Agent and the Lenders:

(a) GAAP Financial Statements:

(i) Within 50 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, commencing with the Fiscal Quarter ending
March 31, 2015, a copy of the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries, as of the close of such quarter and the related
consolidated statements of income, cash flows and changes in shareholders’
equity for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter, all prepared in accordance with GAAP (subject to normal year-end
adjustments and except that footnote and schedule disclosure may be abbreviated)
and, with respect to Material Subsidiaries (other than RIHL and RIHL II), the
related unaudited consolidating balance sheets and statements of income for such
period and accompanied by the certification of the chief executive officer,
chief financial officer, treasurer or controller of the Borrower that all such
financial statements present fairly, in all material respects, in conformity
with GAAP (subject to normal year-end adjustments and except that footnote and
schedule disclosure may be abbreviated), the consolidated financial position and
consolidated results of operations of the Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and for the period then ended.

 

46



--------------------------------------------------------------------------------

(ii) Within 95 days after the close of each Fiscal Year, a copy of the annual
financial statements of the Borrower and its Subsidiaries, consisting of audited
consolidated balance sheet, statements of income, cash flows and changes in
shareholders’ equity, which financial statements shall be prepared in accordance
with GAAP, and accompanied by a certification without material qualification by
the independent certified public accountants regularly retained by the Borrower,
or any other firm of independent certified public accountants of recognized
national standing selected by the Borrower and reasonably acceptable to the
Required Lenders that all such audited financial statements present fairly, in
all material respects, in conformity with GAAP, the consolidated financial
position and consolidated results of operations and cash flows of the Borrower
and its Subsidiaries as at the end of such Fiscal Year and for the period then
ended and, with respect to Material Subsidiaries (other than RIHL and RIHL II),
unaudited consolidating balance sheets and statements of income, setting forth
in comparative form the consolidated figures for the previous Fiscal Year, which
consolidating financial statements shall be prepared in accordance with GAAP.

(b) SAP Financial Statements. Within 5 days after the date filed with the
Regulator for each of its Fiscal Years, but in any event within 125 days after
the end of each Fiscal Year of each Material Insurance Subsidiary a copy of the
Annual Statement of such Material Insurance Subsidiary for such Fiscal Year, if
any, required by such Department to be filed, each of which statements delivered
to be prepared in accordance with SAP and accompanied by the certification of
the chief financial officer or chief executive officer of such Material
Insurance Subsidiary that such financial statement presents fairly, in all
material respects, in conformity with SAP, the financial position of such
Material Insurance Subsidiary for the period then ended.

(c) OL Note Reporting. Within two (2) Business Days of (i) establishing and
funding a Segregated Account, notice of the same, including the amount of the
initial deposit thereto, (ii) filing any report or providing information to S&P
or Moody’s regarding valuation of or withdrawals from the Segregated Account or
other matters relating to the OL Notes, a copy of such report or other
information and (iii) withdrawing any funds from a Segregated Account, a
calculation of the Debt to Capital Ratio as of the most recently ended Fiscal
Quarter calculated as if the withdrawal had occurred on the last day of such
Fiscal Quarter.

(d) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default or Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic, telefax or electronic notice specifying the nature
of such Default or Event of Default or development or information, including the
anticipated effect thereof, which notice shall be promptly confirmed in writing
within two (2) Business Days.

(e) Other Information. The following certificates and other information related
to the Borrower:

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Material
Insurance Subsidiaries relating to the insurance business of the Material
Insurance Subsidiaries (when, and if, prepared); provided, the Borrower shall
only be required to deliver any interim report hereunder at such time as
Borrower has knowledge that a final report will not be issued and delivered to
the Administrative Agent within 90 days of any such interim report.

 

47



--------------------------------------------------------------------------------

(ii) Copies of all material filings (excluding nonmaterial filings such as
ordinary course requalifications, nonmaterial tax and insurance rate, approvals
for dividends or capital distributions and other nonmaterial regulatory filings)
with Governmental Authorities by the Borrower or any Material Insurance
Subsidiary not later than five (5) Business Days after such filings are made,
including filings which seek approval of Governmental Authorities with respect
to material transactions between the Borrower or such Material Insurance
Subsidiary and its Affiliates.

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of any Material
Insurance Subsidiary by any Governmental Authority or of receipt of notice from
any Governmental Authority notifying the Borrower or any Material Insurance
Subsidiary of a hearing relating to such a suspension, termination or
revocation, including any request by a Governmental Authority which commits the
Borrower or any Material Insurance Subsidiary to take, or refrain from taking,
any action or which otherwise materially and adversely affects the authority of
the Borrower or any Material Insurance Subsidiary to conduct its business.

(iv) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower or any Material Insurance
Subsidiary.

(v) Promptly, notice of any actual or, to the best of the Borrower’s knowledge,
proposed material changes in the Insurance Code governing the investment or
dividend practices of any Material Insurance Subsidiary that would reasonably be
expected to have a Material Adverse Effect.

(vi) Promptly, notice of any material change in the accounting or financial
reporting practices of the Borrower or any Material Insurance Subsidiary.

(vii) Promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

(f) Compliance Certificates. Concurrently with the delivery to the
Administrative Agent of the GAAP financial statements under Sections 5.1(a)(i)
and 5.1(a)(ii), for each Fiscal Quarter and Fiscal Year of the Borrower, and at
any other time no later than thirty (30) Business Days following a written
request of the Administrative Agent, a duly completed Compliance Certificate,
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower, containing, among other things, a computation of,
and showing compliance with, each of the applicable financial ratios and
restrictions contained in Sections 6.1 and 6.2 and to the effect that, to the
best of such officer’s knowledge, as of such date no Default or Event of Default
has occurred and is continuing (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or electronic mail and shall be deemed to be an original authentic
counterpart thereof for all purposes).

 

48



--------------------------------------------------------------------------------

(g) Reports to SEC and to Shareholders. Promptly upon the filing or making
thereof copies of (i) each filing and report made by any Loan Party or any
Material Subsidiary with or to any securities exchange or the Securities and
Exchange Commission and (ii) each communication from the Borrower to
shareholders generally.

(h) Notice of Litigation and ERISA. Promptly upon learning of the occurrence of
any of the following, written notice thereof, describing the same and the steps
being taken by the Borrower with respect thereto: (i) the institution of, or any
adverse determination in, any litigation, arbitration proceeding or governmental
proceeding (including any Internal Revenue Service or Department of Labor
proceeding with respect to any Plan) which could, if adversely determined, be
reasonably expected to have a Material Adverse Effect and which is not Ordinary
Course Litigation, (ii) an ERISA Event, and an event with respect to any Plan
which could result in the incurrence by the Borrower or any Material Subsidiary
of any material liability (other than a liability for contributions or
premiums), fine or penalty, or (iii) the commencement of any dispute which might
lead to the modification, transfer, revocation, suspension or termination of
this Agreement or any Loan Document.

(i) Other Information. From time to time such other information concerning the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to Section 5.1(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.2; or (ii) such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material

 

49



--------------------------------------------------------------------------------

non-public information with respect to any of the Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
Federal and state securities Laws (provided, however, that to the extent the
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.7); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

SECTION 5.2 Corporate Existence; Foreign Qualification. Except as otherwise
permitted under Section 6.3, do and cause to be done at all times all things
necessary to (a) maintain and preserve the corporate existence of the Borrower
and each Material Subsidiary of the Borrower (except that inactive Subsidiaries
of the Borrower may be merged out of existence or dissolved), and (b) be, and
ensure that each Material Subsidiary of the Borrower is, duly qualified to do
business and (to the extent applicable) be in good standing as a foreign
corporation in each jurisdiction where the nature of its business makes such
qualification necessary unless the failure to be so qualified would not have a
Material Adverse Effect.

SECTION 5.3 Books, Records and Inspections. (a) Maintain, and cause each of its
Subsidiaries to maintain, materially complete and accurate books and records in
accordance with GAAP and in addition, with respect to each Insurance Subsidiary,
SAP, (b) permit, and cause each of its Subsidiaries to permit, access at
reasonable times and, except during the continuance of an Event of Default, upon
reasonable notice, by the Administrative Agent to its books and records,
(c) permit, and cause each of its Subsidiaries to permit, the Administrative
Agent or its designated representative to inspect at reasonable times and,
except during the continuance of an Event of Default, upon reasonable notice,
its properties and operations, and (d) permit, and cause each of its
Subsidiaries to permit, the Administrative Agent to discuss its business,
operations and financial condition with its officers and its independent
accountants.

SECTION 5.4 Insurance. Maintain, and cause each of its Material Subsidiaries to
maintain, Insurance Policies to such extent and against such hazards and
liabilities as is required by Law or customarily maintained by prudent companies
similarly situated.

SECTION 5.5 Taxes and Liabilities. Pay, and cause each of its Subsidiaries to
pay, when due all material taxes, assessments and other material liabilities
except as contested in good faith and by appropriate proceedings with respect to
which reserves have been established, and are being maintained, in accordance
with GAAP except where failure to pay would not have a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

SECTION 5.6 Employee Benefit Plans. Maintain, and cause each of its Subsidiaries
to maintain, each Plan and Foreign Plan in compliance in all material respects
with all applicable Requirements of Law except where failure to so comply would
not have a Material Adverse Effect.

SECTION 5.7 Compliance with Laws. Comply, and cause each of its Subsidiaries to
comply, (a) with all Requirements of Law related to its businesses (including
the establishment of all insurance reserves required to be established under SAP
and applicable Laws restricting the investments of the Borrower and its
Subsidiaries), and (b) with all Contractual Obligations binding upon such
entity, except in each of clauses (a) and (b) where failure to so comply would
not in the aggregate have a Material Adverse Effect.

SECTION 5.8 Maintenance of Permits. Maintain, and cause each of its Subsidiaries
to maintain, all permits, licenses and consents as may be required for the
conduct of its business by any Governmental Authority except (x) for such
permits, licenses and consents related to assets which are sold in accordance
with Section 6.3 or (y) where failure to maintain the same would not have a
Material Adverse Effect.

SECTION 5.9 Conduct of Business. Engage, and cause each Material Subsidiary
(other than RIHL and RIHL II) to engage, primarily in the business of insurance
and reinsurance activities and in reasonable extensions thereof (including the
management of Insurance-Linked Securities Funds through a Non-Insurance
Subsidiary or through the ILS Fund Group) and other businesses that are
complimentary or reasonably related to the activities described in the
Borrower’s 10-K filing for the Fiscal Year ending December 31, 2014.

SECTION 5.10 Anti-Corruption Laws; OFAC.

(a) The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with laws applicable to transactions of or with any Designated
Person or in any Sanctioned Country. The Borrower will, and will cause each of
its Subsidiaries to, terminate, after obtaining knowledge thereof no later than
required by applicable law, any funding financing or facilitating by the
Borrower or its Subsidiaries of any activities, business or transaction of or
with any Designated Person or in any Sanctioned Country or otherwise in
violation of Sanctions, as such Sanctions Lists or Sanctions are in effect from
time to time.

(b) No part of the proceeds of any Loans will be used directly or, to the
knowledge of the Borrower, indirectly (i) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the Anti-Corruption Laws or (ii) (A) to fund, or to lend, contribute or
otherwise make available such proceeds to any other Person to fund, any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding or issuance, is, or whose government is, the
subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person party hereto.

 

51



--------------------------------------------------------------------------------

SECTION 5.11 Guarantors.

(a) Notify the Administrative Agent at the time that any Subsidiary issues or
incurs any Debt (other than Excluded Debt) held by a non-affiliated party, and
promptly, and in any event within 30 days, thereafter, cause such Subsidiary to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in clauses (ii), (iii) and (v) of
Section 8.1(a) and opinions of counsel to such Subsidiary (which shall cover the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i), subject to customary qualifications and assumptions),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

(b) The Lenders agree that any Guarantor shall be automatically released from
the Guaranty upon (i) the merger, sale, disposition or transfer of such
Guarantor or its assets in a transaction not prohibited by this Agreement so
long as, in any such transaction in which the Guarantor remains a Subsidiary of
the Borrower, the Guarantor is no longer obligated in respect of any Debt (other
than Excluded Debt) (it being acknowledged that in any transaction involving a
merger, sale, disposition or transfer between a Guarantor and another
Subsidiary, the successor shall become a Guarantor if required under
Section 5.11(a)) or (ii) upon the written request of the Borrower certifying
(A) that such Guarantor no longer holds or is obligated to pay any Debt (other
than Excluded Debt) and (B) that no Default or Event of Default has occurred and
is continuing.

ARTICLE VI.

FINANCIAL AND NEGATIVE COVENANTS

Until the Loans and all other Obligations are paid in full and until the
expiration of the Availability Period, the Borrower agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

SECTION 6.1 Debt to Capital Ratio. Not permit the Debt to Capital Ratio to
exceed .35:1.

SECTION 6.2 Net Worth. Not permit Borrower Net Worth to be less than an amount
equal to the Required Borrower Net Worth. The initial Required Borrower Net
Worth shall be $2,869,373,000. On the date that financial statements of the
Borrower are delivered pursuant to Section 5.1(a)(ii) and effective as of the
date of such financial statements, the Required Borrower Net Worth will be
recalculated to be the greater of (x) the Required Borrower Net Worth in effect
immediately prior to such Fiscal Year end and (y) 60% of the Borrower Net Worth
as of such Fiscal Year end, with such recalculated Required Borrower Net Worth
taking effect as of such Fiscal Year end.

SECTION 6.3 Mergers, Consolidations and Sales. Not, and not permit any of its
Subsidiaries to, (a) merge or consolidate, or purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person (other than a newly formed
Subsidiary or the acquisition of a Subsidiary which complies with clause (ii) of
this Section 6.3 or the acquisition of shares of a Subsidiary held by minority

 

52



--------------------------------------------------------------------------------

shareholders), or (b) sell, transfer, convey or lease all or any substantial
part of its assets other than any sale, transfer, conveyance or lease in the
ordinary course of business or any sale or assignment of receivables except for
(i) any such merger or consolidation, sale, transfer, conveyance, lease or
assignment of (x) any wholly owned Subsidiary into, with or to any other wholly
owned Subsidiary (provided, that so long as if a Guarantor is a party to such
transaction, the surviving or continuing entity expressly assumes the
obligations of such Guarantor under the Guaranty) or (y) any wholly owned
Subsidiary into, with or to the Borrower (so long as the Borrower is the
surviving or continuing entity), (ii) purchases or acquisitions which comply
with Section 5.9 provided (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the purchase price for any single
purchase or acquisition does not exceed 50% of Borrower Net Worth as of the date
of such purchase or acquisition minus all amounts which in accordance with GAAP
would be characterized as intangible assets (including goodwill) as of the date
of such purchase or acquisition (calculated on a pro forma basis giving effect
to such acquisition or purchase) and (iii) sales of assets and capital stock and
other ownership or profit interests (including partnership, member or trust
interest therein) of Subsidiaries that are not Material Subsidiaries, provided
that no Default or Event of Default has occurred and is continuing.

SECTION 6.4 Regulations U and X. Not, and not permit any of its Subsidiaries to,
hold Margin Stock having a value in excess of 20% of the value of the assets of
the Borrower and its Subsidiaries taken as a whole after taking into account the
application of the proceeds of the Loans.

SECTION 6.5 Other Agreements. Not, and not permit any of its Subsidiaries to,
enter into any agreement containing any provision which would be violated or
breached by the performance of obligations hereunder or under any instrument or
document delivered or to be delivered by it hereunder or in connection herewith.

SECTION 6.6 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates unless such
arrangement, transaction or contract is on an arm’s length basis; provided that
there shall be excluded from the foregoing restrictions (a) transactions between
the Borrower and the Joint Venture, between the Borrower and any wholly-owned
Subsidiary of the Borrower, between any wholly-owned Subsidiaries of the
Borrower or between any wholly-owned Subsidiary of the Borrower and the Joint
Venture, (b) transactions expressly contemplated by written contracts between
(i) the Borrower or any wholly owned Subsidiary of the Borrower, on the one
hand, and any non-wholly owned Subsidiary or Affiliate of the Borrower (other
than a member of the ILS Fund Group) on the other hand or (ii) any non-wholly
owned Subsidiary of the Borrower and any Affiliate of the Borrower (other than a
member of the ILS Fund Group); provided the aggregate net amount paid by the
Borrower and its Subsidiaries thereunder does not exceed $40,000,000 in any
Fiscal Year, and (c) transactions between the Borrower or any of its
Subsidiaries and a member of the ILS Fund Group provided such transaction is
(i) related to the business of the Borrower as set forth in Section 5.9, (ii) in
compliance with the Borrower’s then-existing underwriting and investment
guidelines (collectively, the “Guidelines”) and (iii) conducted on an arms’
length basis. For the avoidance of doubt, each transaction between the Borrower
or one of its Subsidiaries and a member of the ILS Fund Group must meet the
Guidelines as well as any related transaction entered into by the

 

53



--------------------------------------------------------------------------------

Borrower or such Subsidiary with a third party for the benefit or on behalf of
such ILS Fund Group member. By way of example, an Insurance Subsidiary may not
act as a fronting reinsurer on behalf of a member of the ILS Fund Group with
respect to a reinsurance risk unless such Insurance Subsidiary would have been
in compliance with the Guidelines had such Insurance Subsidiary taken the
reinsurance risk directly.

SECTION 6.7 Liens. Not, and not permit any of its Subsidiaries to, create or
permit to exist any Lien with respect to any assets now or hereafter existing or
acquired, except the following: (i) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP; (ii) easements, party wall agreements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary course
of the business of the Borrower and its Subsidiaries taken as a whole;
(iii) Liens in connection with the acquisition of fixed assets after the date
hereof and attaching only to the property being acquired; (iv) Liens incurred in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits and
Liens pursuant to letters of credit or other security arrangements in connection
with such insurance or benefits; (v) mechanics’, workers’, materialmen’s,
landlord liens and other like Liens arising in the ordinary course of business
in respect of obligations which are not delinquent or which are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP; (vi) Liens on Invested Assets pursuant to trust, letter of credit or other
security arrangements in connection with Reinsurance Agreements, Primary
Policies, or Industry Loss Warranties or regulatory requirements (for insurance
licensing purposes); (vii) Liens listed on Schedule 6.7 in effect on the date
hereof; (viii) attachments, judgments and other similar Liens for sums of
$100,000,000 or less (excluding (A) any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and has
accepted a tender of defense and indemnification without reservation of rights
and (B) all such Liens on assets of Subsidiaries that are not Material
Subsidiaries) provided the execution or other enforcement of such Liens is
effectively stayed and claims secured thereby are being actively contested in
good faith and by appropriate proceedings and have been bonded off; (ix) Liens
pursuant to the Loan Documents; (x) Liens granted in connection with a letter of
credit facility entered into by the Borrower or Renaissance Re in connection
with the investment in the Joint Venture provided the value of the collateral in
which Liens are granted thereunder does not exceed 110% of the amount secured;
(xi) Liens that are deemed to have arisen under GAAP by virtue of the sale of
securities to a purchaser who obligates the seller of such securities to
repurchase such securities; (xii) Liens incurred in the ordinary course of
business in favor of financial intermediaries and clearing agents pending
clearance of payments for investment or in the nature of set-off, banker’s liens
or similar rights as to deposit accounts or other funds; (xiii) Liens in the
Organization Documents of Persons in whom the Borrower or a Non-Insurance
Subsidiary has invested in the ordinary course of business or any related
subscription agreements with respect to such investment; (xiv) Liens granted by
the Borrower to secure its obligations under any Borrower Swap; (xv) Liens
granted by any Subsidiary which is a Lloyd’s syndicate or which is the owner of
a Subsidiary which is a Lloyd’s syndicate to secure standby letters of credit
issued to provide funds at Lloyd’s or to support such Subsidiary’s Lloyd’s
syndicate commitments; (xvi) Liens granted by Renaissance Trading Ltd. in its
assets to secure Swap Contracts in favor of the Borrower or a Non-Insurance

 

54



--------------------------------------------------------------------------------

Subsidiary or a third party; (xvii) restrictions on the ability of the Person
who owns, directly or indirectly, the equity interests of an Insurance
Subsidiary to sell such equity interests under any Net Worth Maintenance
Agreement; and (xviii) Liens not otherwise permitted under this Section 6.7
provided that at any time the Debt secured by such Liens does not exceed
$150,000,000; provided, however, that, no Lien shall be permitted to exist on
the shares of stock of any Insurance Subsidiary (other than those restrictions
permitted under Section 6.7(xvii)).

SECTION 6.8 [Reserved].

SECTION 6.9 No Amendment of Certain Documents. Not enter into or permit to exist
any amendment, modification or waiver of the Organization Documents of any Loan
Party as in effect on the Effective Date which would in any manner be materially
adverse to the interests of the Lenders.

SECTION 6.10 Dividends, Etc. Not, and not permit its Subsidiaries to,
(a) declare or pay any dividends on any of its capital stock (other than pro
rata payments of dividends by a Subsidiary to the Borrower and such Subsidiary’s
other shareholders), (b) purchase or redeem any of its capital stock or any
warrants, options or other rights in respect of such stock (other than the pro
rata purchase or redemption by a Subsidiary of its capital stock, warrants,
options or other rights in respect of such stock and redemptions by RIHL, RIHL
II or the ROIHL Entities of their respective redeemable preference shares),
(c) purchase or redeem or prepay, prior to its scheduled payment date, any Debt
(other than the Loans), or (d) set aside funds for any of the foregoing
(collectively “Restricted Payments”); except that (i) the Borrower may declare
or pay any Restricted Payment described in clauses (a), (b) or (c) above
provided no acceleration or Trigger Default has occurred and is continuing on
the date of such declaration or payment, (ii) any Subsidiary may make any
Restricted Payment described in clause (c) above provided no acceleration or
Trigger Default has occurred and is continuing on the date that such Restricted
Payment is made and (iii) any Insurance Subsidiary may pay any Restricted
Payment described in clause (a) and clause (b) above on a non pro rata basis
provided no Default or Event of Default has occurred and is continuing on the
date of such payment.

SECTION 6.11 Investments in Excluded Entities. Not, and not permit its
Subsidiaries to, (i) incur contingent liabilities or otherwise provide credit
support (including granting a Lien on any of its assets) for the Debt of, or
enter into any Net Worth Maintenance Agreements with respect to any Excluded
Entity at any time (provided, that, the fact that the Borrower or any of its
Subsidiaries is or may be a party to an agreement which includes any Excluded
Entities as parties and which provides for the Borrower and/or any of its
Subsidiaries, on the one hand, and such Excluded Entities, on the other hand, to
be jointly and severally liable in respect of any indemnification, contribution
(other than pursuant to Net Worth Maintenance Agreements), or similar
obligations (other than obligations for borrowed money) under such agreement
shall not be deemed to be an incurrence of a contingent liability or the
providing of credit support by the Borrower or any of its Subsidiaries), or
(ii) make any loans to, purchase or redeem any capital stock of, or otherwise
make any investment in, any Excluded Entity during the existence or continuation
of any Default or Event of Default.

 

55



--------------------------------------------------------------------------------

SECTION 6.12 Investments in the ROIHL Entities. Not, and not permit its
Subsidiaries to make any loans to or purchase or redeem any capital stock of or
otherwise make any investment in any ROIHL Entity during the existence or
continuation of any Default or Event of Default; provided, however, that the
Borrower and the Subsidiaries of the Borrower which own preferred shares of any
ROIHL Entity may require redemption of such preferred shares to the extent such
ROIHL Entity has funds available to make such redemption.

ARTICLE VII.

EVENTS OF DEFAULT AND THEIR EFFECT

SECTION 7.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Loan. Default in the payment when due of any principal on the
Loans.

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of interest on the Loans, fees
or of any other amount payable hereunder or under the Loan Documents.

(c) Non-Payment of Other Debt. (i) Default in the payment when due and
continuance of such default after any applicable grace period (whether or not
such Debt is accelerated) of any other Debt (or any letter of credit facility)
of, or guaranteed by, any Loan Party or any Material Subsidiary if the aggregate
amount of Debt (or, in the case of any letter of credit facility, the issued
letters of credit) of such Loan Party and/or such Material Subsidiary which is
due and payable or which is or may be accelerated, by reason of such default or
defaults is $100,000,000 or more, or (ii) default in the performance or
observance of any obligation or condition and continuance of such default after
any applicable grace period with respect to any such other Debt (or any letter
of credit facility) of, or guaranteed by, any Loan Party and/or any Material
Subsidiary if the effect of such default or defaults is to accelerate or permit
the acceleration of the maturity of any such Debt (or, in the case of any letter
of credit facility, the issued letters of credit) of $100,000,000 or more in the
aggregate prior to its expressed maturity.

(d) Other Material Obligations. Except for obligations covered under other
provisions of this Article VII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, any Loan Party or any Material Subsidiary with respect to any
material purchase or lease obligation of $100,000,000 or more (unless the
existence of any such default is being contested by such Loan Party or such
Material Subsidiary in good faith and by appropriate proceedings and such Loan
Party or such Material Subsidiary has established, and is maintaining, adequate
reserves therefor in accordance with GAAP) which default continues for a period
of 30 days.

(e) Bankruptcy, Insolvency, etc. (i) Any Loan Party or any Material Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
to pay, debts as they become due; (ii) there shall be commenced by or against
any such Person any case, proceeding or other action (A) under any existing or
future Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation,

 

56



--------------------------------------------------------------------------------

supervision, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, obligations or
liabilities, or (B) seeking appointment of a receiver, trustee, custodian,
rehabilitator, conservator, supervisor, liquidator or other similar official for
it or for all or any substantial part of its assets, in each case which
(1) results in the entry of an order for relief or any such adjudication or
appointment or (2) if filed against such Person, remains undismissed,
undischarged or unstayed for a period of 60 days; or (iii) there shall be
commenced against any such Person any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any of such Persons shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (ii) or (iii) above; or (v) any Governmental Authority shall issue any
order of conservation, supervision or any other order of like effect relating to
any of such Persons.

(f) Non-compliance With Certain Covenants. Failure by the Borrower to comply
with its covenants set forth in Sections 6.1, 6.2, 6.9, 6.10, 6.11 or 6.12.

(g) Non-compliance With Other Provisions. Failure by any Loan Party to comply
with or to perform any provision of this Agreement or the other Loan Documents
(and not constituting an Event of Default under any of the other provisions of
this Article VII) and continuance of such failure for 30 days from the earlier
of (i) the date an Executive Officer has knowledge of such failure and (ii) the
date the Administrative Agent has given notice of such failure to the Borrower.

(h) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower or any Subsidiary herein or in any other Loan Document is
inaccurate or incorrect or is breached or false or misleading in any material
respect as of the date such warranty or representation is made; or any schedule,
certificate, financial statement, report, notice, or other instrument furnished
by or on behalf of Borrower or any Subsidiary to the Administrative Agent or the
Lenders is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified.

(i) ERISA. Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of the Borrower and, as a result thereof, together with all
other ERISA Events then existing, the Borrower and its ERISA Affiliates have
incurred or would be reasonably likely to incur liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) in
excess of $100,000,000.

(j) Loan Documents. Any action shall be taken by or on behalf of the Borrower or
any Affiliate thereof to discontinue any of the Loan Documents or to contest the
validity, binding nature or enforceability of any thereof.

(k) Change in Control. A Change in Control occurs.

 

57



--------------------------------------------------------------------------------

(l) Judgments. A final judgment or judgments which exceed an aggregate of
$100,000,000 (excluding any portion thereof which is covered by insurance so
long as the insurer is reasonably likely to be able to pay and has accepted a
tender of defense and indemnification without reservation of rights) shall be
rendered against any Loan Party or any Material Subsidiary and shall not have
been discharged or vacated or had execution thereof stayed pending appeal within
45 days after entry or filing of such judgment(s).

(m) Change in Law. Any change is made in the Insurance Code which affects the
dividend practices of any Insurance Subsidiary and which is reasonably likely to
have a Material Adverse Effect on the ability of the Borrower to perform its
obligations under the Agreement and such circumstances shall continue for 120
days.

(n) Guaranty. The obligations of any Guarantor under the Guaranty or any
provision thereof shall cease to be in full force or effect (other than in
accordance with the provisions of Section 5.11), or any Person acting by or on
behalf of any Guarantor shall deny or disaffirm in writing such Guarantor’s
obligations under the Guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty.

SECTION 7.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

SECTION 7.3 Application of Funds. After the exercise of remedies provided for in
Section 7.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.12, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

58



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE VIII.

CONDITIONS

SECTION 8.1 Conditions to Occurrence of the Effective Date. The occurrence of
the Effective Date shall be subject to the satisfaction of the following
conditions precedent:

(a) Receipt by the Administrative Agent of all of the following, each duly
executed and dated the Effective Date (or such earlier date as shall be
satisfactory to the Administrative Agent), each in form and substance
satisfactory to the Administrative Agent (with such copies as the Administrative
Agent shall request):

(i) This Agreement and Certain Related Documents. This Agreement and such other
Loan Documents as are required to be delivered by the terms of this Agreement.

(ii) Resolutions. Certified copies of resolutions of the Board of Directors of
each Loan Party authorizing the execution, delivery and performance,
respectively, of those documents and matters required of it with respect to this
Agreement or the other Loan Documents.

(iii) Incumbency and Signatures. A certificate of an Executive Officer of each
Loan Party certifying the names of the individual or individuals authorized to
sign this Agreement and the other Loan Documents to which it is a party,
together with a sample of the true signature of each such individual. (The
Lenders may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein.)

(iv) Opinion of Counsel. The opinion of (A) Willkie Farr & Gallagher LLP, New
York counsel to the Borrower, (B) Stephen Weinstein, general counsel to the
Borrower, and (C) Conyers Dill & Pearman Limited, special Bermuda legal counsel
to the Borrower, in each case addressed to the Administrative Agent and the
Lenders in form and substance satisfactory to the Administrative Agent and its
counsel.

 

59



--------------------------------------------------------------------------------

(v) Officer’s Certificate. A certificate of an Executive Officer and the
secretary or an any assistant secretary of each Loan Party certifying as to
(A) a true and correct copy of the Organization Documents of the Borrower as in
effect on the date on which the resolutions referred to in Section 8.1(a)(ii)
were adopted and on the Effective Date, (B) the due incorporation and good
standing or valid existence of the Borrower as a company or corporation
organized under the laws of the jurisdiction of its organization, and the
absence of any proceeding for the dissolution or liquidation of the Borrower,
(C) for the Borrower only, the truth of the representations and warranties of
the Borrower contained in the Loan Documents as though made on and as of the
Effective Date, (D) for the Borrower only, compliance by the Borrower as of the
Effective Date with the financial covenants set forth in Section 6.1 and
Section 6.2, and (E) for the Borrower only, the absence of any event occurring
and continuing, or resulting from the Effective Date, that constitutes a Default
or Event of Default, provided that the secretary or assistant secretary need
certify only as to the matters in items (A) and (B) above.

(vi) Insurance Proceedings. A certificate of an Executive Officer of the
Borrower that there are no material insurance regulatory proceedings pending or,
to the knowledge of the Borrower, threatened against the Borrower or any
Material Insurance Subsidiary in any jurisdiction.

(vii) Material Adverse Effect Certificate. An officer’s certificate, signed by
an Executive Officer of the Borrower, certifying that to such officer’s best
knowledge, since December 31, 2014, there has not occurred a Material Adverse
Effect.

(viii) Fees. The fees referred to in Section 2.6 which are due and payable on or
prior to the Effective Date shall have been paid to the Administrative Agent,
where applicable, for the benefit of the Lenders.

(ix) Notes. A Note executed by the Borrower in favor of each Lender requesting a
Note.

(x) Account Designation Letter. An Account Designation Letter, together with
written instructions from an Executive Officer of the Borrower, including wire
transfer information, directing the payment of the proceeds of any Loans to be
made hereunder.

(xi) Financial Statements. Unaudited financial statements required under the
Existing Credit Agreement with respect to Material Subsidiaries (other than RIHL
and RIHL II) for the fiscal year ending December 31, 2014.

(xii) Patriot Act Information. All documentation and other information requested
by the Administrative Agent and any Lender that is required to satisfy
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act.

 

60



--------------------------------------------------------------------------------

(xiii) Process Agent. A letter from RenRe North America Holdings Inc. agreeing
to be the service agent pursuant to Section 10.14(d).

(xiv) Other. Such other documents as the Administrative Agent may reasonably
request.

(b) Renaissance Re shall have a Financial Strength Rating of “A+” or higher.

(c) The Aggregate Commitments of all Lenders on the Effective Date shall have
been at least $250,000,000.

(d) All governmental and third party consents and approvals necessary in
connection with the consummation of the Loan Documents and the other
transactions contemplated thereby shall have been obtained and remain in effect
(with copies thereof delivered to the Administrative Agent) and shall be
satisfactory in all respects to the Administrative Agent and no law or
regulation shall be applicable or events have occurred which restrain the
consummation of, or impose materially adverse conditions upon, the transactions
under the Loan Documents.

(e) There shall not be any pending or threatened litigation, action, suit,
investigation, proceeding, bankruptcy or insolvency, injunction, order or claim
with respect to the Borrower or its subsidiaries or the transactions
contemplated by the Loan Documents, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

SECTION 8.2 Conditions to All Borrowings. The obligation of the Lenders to make
all Loans (including any Loans made on the Effective Date) shall be subject to
the prior or concurrent satisfaction (in form and substance satisfactory to the
Administrative Agent) of each of the conditions precedent set forth below:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing or will result from the making of the Loans.

(b) Warranties and Representations. (i) All warranties and representations
contained in this Agreement (other than Section 4.4 except in the case of the
initial Borrowing) shall be true and correct (if qualified as to materiality) or
true and correct in all material respects (if not so qualified) as of the date
of any Borrowing, with the same effect as though made on the date of and
concurrently with such Borrowing (except where such representation speaks as of
a specified date) and (ii) all covenants contained herein and in such documents
to be performed by each of the parties thereto (other than the Administrative
Agent or the Lenders) prior to the date of any Borrowing shall have been
performed.

(c) Litigation. (i) No litigation (including derivative actions), arbitration,
governmental investigation or proceeding or inquiry shall be, on the date of any
Loan, pending, or to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries which seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or to obtain material relief as a
result of, the transactions contemplated hereunder or, in the reasonable opinion
of the Required Lenders, could be reasonably expected to be materially adverse
to any of the parties to this Agreement and which is not Ordinary Course
Litigation, and (ii) in the

 

61



--------------------------------------------------------------------------------

reasonable opinion of the Required Lenders, no material adverse development
shall have occurred in any litigation (including derivative actions),
arbitration, government investigation or proceeding or inquiry disclosed in
Schedule 4.4 which is likely to have a Material Adverse Effect.

(d) Fees. The fees referred to in Section 2.6 which are due and payable on or
prior to the Effective Date or the date of any Loan shall have been paid to the
Administrative Agent, where applicable, for the benefit of the Lenders.

(e) Notice of Borrowing. The Administrative Agent shall have received a Loan
Notice in form and substance acceptable to the Administrative Agent.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

SECTION 9.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Loan Party shall have any rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

SECTION 9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 9.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

62



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given in
writing to the Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VIII or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent

 

63



--------------------------------------------------------------------------------

may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 9.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 9.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and

 

64



--------------------------------------------------------------------------------

Section 10.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

SECTION 9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 9.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

SECTION 9.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.6 and 10.4) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 10.4.

 

65



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.10 Syndication Agent; Other Titles. The Lenders identified on the
facing page or signature pages of this Agreement as “syndication agent” or
“documentation agent” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, no Lender so identified as a
“syndication agent” or “documentation agent” shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

ARTICLE X.

MISCELLANEOUS

SECTION 10.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
the Administrative Agent at the written request of the Required Lenders) and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment or consent shall:

(a) waive any conditions set forth in Section 8.1(a)(i) without the written
consent of each Lender;

(b) increase or extend the Commitment of any Lender or reinstate any Commitment
terminated pursuant to Section 7.2 without the consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.1) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate or any provision relating to Defaulting Lenders
(including the definition thereof);

 

66



--------------------------------------------------------------------------------

(e) change Section 2.10 or Section 7.3 in a manner which would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) release any Guarantor from the Guaranty without the written consent of each
Lender, except to the extent the release of any Guarantor is permitted pursuant
to Section 5.11(b) (and the parties acknowledge that the Administrative Agent,
acting alone, may provide written confirmation of such release if requested by
the Borrower);

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto whose rights and privileges are affected thereby.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

SECTION 10.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.2; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

67



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
electronic mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its electronic
mail address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

68



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower, except to the extent
that such losses, costs, expenses or liabilities are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
solely from the gross negligence or willful misconduct of such Person. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 10.3 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.2 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent

 

69



--------------------------------------------------------------------------------

from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) any Lender from exercising setoff rights in accordance
with Section 10.8 (subject to the terms of Section 2.10), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.2 and (ii) in addition to the matters
set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.10, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 10.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable documented out-of-pocket fees,
charges and disbursements of counsel for the Administrative Agent, the Arrangers
and their respective Affiliates (including the allocated costs of internal
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, due diligence, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable documented expenses incurred by the Administrative Agent, any
Arranger or any Lender (including the reasonable documented fees, charges and
disbursements of any counsel for the Administrative Agent or Affiliate thereof,
any Lender or any Arranger (including the allocated costs of internal counsel)),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such expenses incurred during any workout, restructuring or negotiations in
respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee (including the allocated costs of internal counsel for such
Indemnitee), and settlement costs incurred by such Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.1),
(ii) any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating

 

70



--------------------------------------------------------------------------------

to any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any member of its Lender Group, (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of the
obligations of such Indemnitee or of any member of its Lender Group hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from any dispute solely between or
among Indemnitees other than (1) any claims against any Arranger, the
Administrative Agent or the Syndication Agent in their capacities as such or in
fulfilling their customary duties with respect thereto or any similar role or
under any other Loan Document and (2) any claims arising out of any act or
omission on the part of the Borrower or its Affiliates.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.9(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

71



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.2(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

SECTION 10.5 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 10.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

72



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

73



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5, and 10.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from

 

74



--------------------------------------------------------------------------------

time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.4(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 10.8 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.10 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

75



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1 or 3.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.1(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 10.7 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.11 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower, (i) to any rating agency when required by it, provided that, prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any Information received by it from the Administrative Agent
or any Lender, or (j) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, provided that such disclosure shall be limited to the
Information required by the CUSIP Service Bureau or similar agency. For purposes
of this Section, “Information” means all information received from the Borrower
or any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the

 

76



--------------------------------------------------------------------------------

Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of such Lender’s Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.12
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and such Lender’s Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or such Lender’s Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

77



--------------------------------------------------------------------------------

SECTION 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 8.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging (e.g. “pdf” or “tif”) means shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

SECTION 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

SECTION 10.13 Replacement of Lenders. If (i) any Lender requests compensation
under Section 3.4, (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.1, (iii) a single Lender does not consent to an amendment or waiver
which, pursuant to Section 10.1, requires the consent of all Lenders, or
(iv) any Lender is an Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.6), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

78



--------------------------------------------------------------------------------

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.4 or payments required to be made pursuant to Section 3.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN

 

79



--------------------------------------------------------------------------------

ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. THE BORROWER IRREVOCABLY CONSENTS THAT SERVICE OF
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO IT AT THE
ADDRESS OF ITS AGENT FOR SERVICE OF PROCESS, RENRE NORTH AMERICA HOLDINGS INC.,
3200 ATLANTIC AVENUE, SUITE 114, RALEIGH, NC 27604, AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND
PROPERLY ADDRESSED. IN ADDITION, EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING
IN THIS AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

80



--------------------------------------------------------------------------------

SECTION 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers, are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Lender nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lender
nor any Arranger has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by Law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 10.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

SECTION 10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into Law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

81



--------------------------------------------------------------------------------

SECTION 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

SECTION 10.20 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

[Signature Pages Follow]

 

82



--------------------------------------------------------------------------------

Borrower: RENAISSANCERE HOLDINGS LTD. By:

/s/ Jeffrey D. Kelly

Name: Jeffrey D. Kelly Title: Chief Financial Officer

 

RenaissanceRe Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent and

Lender

By:

/s/ Karen Hanke

Name: Karen Hanke Title: Managing Director

 

RenaissanceRe Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A. By:

/s/ Peter Bickford

Name: Peter Bickford Title: Managing Director and Vice President

 

RenaissanceRe Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:

/s/ Samuel Coward

Name: Samuel Coward Title: Vice President

 

RenaissanceRe Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:

/s/ Michael Pensari

Name: Michael Pensari Title: Managing Director

 

RenaissanceRe Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK BERMUDA LIMITED By:

/s/ Louise Twiss West

Name: Louise Twiss West Title: Head of Financial Institutions Group By:

/s/ Richard Moseley

Name: Richard Moseley Title: Chief Executive Officer

 

RenaissanceRe Amended and Restated Credit Agreement

Signature Page